Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/8/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 22 and 23 are objected to because of the following informalities:  “calculate a importance degree of the transportation operation” it should be “calculate an importance degree of the transportation operation”.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  “when information indicating that an environment relating to the transportation operation has changed is obtained” it should be “when obtaining information indicating that an environment relating to the transportation operation has changed”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 22 and 23 recite the limitations "the presence status information representing presence statuses of the articles" in lines 21, 17 and 21 respectively.  There is insufficient antecedent basis for this limitation in the claim.
The term “smaller” in claims 2-12 is a relative term which renders the claim indefinite. 
The term “older” in claim 4 is a relative term which renders the claim indefinite.
The term “larger” in claims 6-13 is a relative term which renders the claim indefinite.
Claim 2 recites the limitation "the number" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the numbers or weights" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. the claim recites “acquire the transportation cost obtained based on a cost required for that a transportation 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 and 22-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 22 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “calculate, based on information representing reliability relating to a transportation cost, a corrected cost obtained by correcting the transportation cost, the transportation cost being required for a transportation operation of transporting an article from a transportation source site to a transportation destination site among a plurality of sites; and calculate a importance degree of the transportation operation for a combination of the transportation source site and the transportation destination site, based on presence status information and the corrected cost, the presence status information representing presence statuses of the articles at the transportation source site and the transportation destination site.”

This judicial exception is not integrated into a practical application. In particular, the claims only recite three additional elements- a “processor”, “memory” and a “non-transitory computer readable medium” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, calculating data and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 1, 22 and 23 amount to no 
The limitations of the dependent claims 2-18, further describe the identified abstract idea. The generic computer component of claims 2-18 (control device, processor and computer program) merely serve as the generic computer component and the functions performed by the generic computer components essentially amount to the abstract idea identified above. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ZEINA ELCHANTI/Examiner, Art Unit 3628